COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                        NO.
2-06-306-CV
 
SIERRA MANAGEMENT, INC.                                              APPELLANTS
D/B/A SIERRA MANAGEMENT AND 
L=ATRIUMS ON THE CREEK, L.P. 
D/B/A/ L=ATRIUMS ON THE CREEK 
APARTMENTS
                                                                                                        
                                                   V.
 
MARIA SALINAS, AS NEXT FRIEND                                           APPELLEE
OF LESLEY JIMENEZ, A
MINOR                                                              
                                                                                                        
                                               ----------
           FROM
THE 236TH  DISTRICT COURT OF
TARRANT COUNTY
                                               ----------
                  MEMORANDUM
OPINION[1]
AND JUDGMENT
                                               ----------




We have considered AAppellants= And
Appellee=s Agreed
Joint Motion To Dispose Of Appeal Pursuant To Rule 42.1(a)(2)(B).@  It is the court=s
opinion that the motion should be granted; therefore, we set aside the trial
court=s August
16, 2006 Amended Final Judgment without regard to the merits and remand this
case to the trial court for rendition of judgment in accordance with the
agreements of the parties.  See TEX. R. APP. P.
42.1(a)(2)(B).
Costs of the appeal shall be paid by appellants.  See Tex.
R. App. P. 43.4.
PER CURIAM
PANEL D: 
MCCOY, J.; CAYCE, C.J.; and LIVINGSTON, J. 
 
DELIVERED: 
May 17, 2007  




[1]See Tex. R. App. P. 47.4.